internal_revenue_service number release date index number ------------------------------------ ----------------------------- --------------------------- attn ---------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc ita b01 plr-107580-06 date date legend x ------------------------------------ year ------- date a --------------------------- dear -------------------- this letter is in response to your request for a private_letter_ruling with regard to the proper time for taking a deduction for pre-paid postage facts x is the parent of an affiliated_group_of_corporations that join in the filing of a consolidated_income_tax_return use an accrual_method of accounting and file returns on the basis of a week taxable_year for year x’s taxable_year ends date a x is engaged in the direct mail advertising business x enters contracts with clients to print and distribute advertising materials to households and businesses x incurs substantial expenses for postage x maintains a permit account with the usps under this arrangement x maintains a balance in an account with the usps and the balance is reduced as items are mailed x is not absolutely required to maintain a balance in the account but is expected to maintain a balance sufficient to cover its mailings and postage must be paid before mail will be delivered thus an advance_payment is required with respect to the postal services but the timing and plr-107580-06 amount of the payments are not set x has an established business practice of contributing to its permit account on a quarterly basis x represents that it expects to utilize the postage within 3½ months there are two general types of arrangements that x enters with its clients shared mailings and solo mailings in a shared mailing x mails a number of clients’ advertising materials together and the cost of postage is included in the contract_price and is not a line item on the bill to the client solo mailings are conducted on behalf of a single client and postage is not included in the stated contract_price rather postage actually used is charged as a separate line item unless the client’s own postage permit is used x funds its postal permit based on its expected usage for the next few months for both shared and solo mailings rulings requested the amount of the payment for usps postage made by x prior to the end of its fiscal_year for shared distribution services and reasonably to be used by x in the 3½ months following the date of payment falls within the provisions of sec_1 a - f and a i and d ii of the income_tax regulations and is hence deductible by x for its year fiscal_year the amount of the payment for usps postage made by x prior to the end of its fiscal_year for solo distribution services and reasonably to be used by x in the 3½ months following the date of payment falls within the provisions of sec_1_263_a_-4 and sec_1_461-1 and sec_1_461-4 and is hence deductible by x for its year fiscal_year law analysis a deduction for ordinary and necessary business_expenses is allowed in the year paid_or_incurred depending on the taxpayer’s method_of_accounting sec_162 of the internal_revenue_code under an accrual_method of accounting a liability is incurred and is generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 see also sec_1_461-1 and sec_1_446-1 under the all_events_test a liability must be fixed a liability is fixed when payment is due or when the required performance occurs on the part of the other party see eg revrul_80_230 b revrul_79_410 1979_2_cb_213 amplified by rev_rul 2003_2_cb_353 plr-107580-06 economic_performance occurs with respect to a liability for services to be provided to the taxpayer in this case postal delivery services when the services are provided sec_1_461-4 section sec_1_461-4 provides that a taxpayer is permitted to treat services or property as provided to the taxpayer as the taxpayer makes payment to the person providing the services or property if the taxpayer can reasonably expect the person to provide the services or property within 3½ months after the date of payment an amount_paid or incurred is not allowed as a current deduction if it provides significant future_benefits that extend substantially beyond the close of the taxable_year such payments are instead required to be capitalized under sec_263 see 503_us_79 however sec_1_263_a_-4 provides that amounts paid to create any right or intangible benefit for the taxpayer that does not extend beyond the earlier of months from the date the taxpayer first realizes the right or benefit or the end of the taxpayer year following the year in which the payment is made is not required to be capitalized x’s liability for postage expense is fixed and the liability is incurred when x makes its periodic deposits into its postal permit account the terms of a contract are relevant in determining the events that fix a x's obligation to pay see eg 47_tc_58 acq 1967_2_cb_2 the usps requires pre- payment of postage generally and maintenance of a balance sufficient to covers its bulk mailings is part of the x’s arrangement with the usps the amounts though not due on a specific date or according to a specific schedule are due in advance of the services we conclude that under this arrangement the fixed prong of the all-events test is met for the postage when payment is made to the usps the amount is a pre- payment of postage that will be applied to a mailing that will occur within a short_period of time and pre-payment is required by the usps x is able to determine its postage usage for the next quarter with reasonable accuracy it is well established that a taxpayer may not anticipate an expense that will become fixed in a future period 291_us_193 1934_1_cb_223 in this case the reasonable accuracy test or second prong of the all-events test is clearly met by an estimate with regard to the fixed prong the usps requires payment in advance of its services payment is due and the fixed prong is thereby met when the postage stamps charging the electronic meter or credit to the permit is provided rather than when the delivery services are performed economic_performance for services to be provided to the taxpayer generally occurs when the services are provided sec_1_461-4 however sec_1_461-4 permits x to treat the services as provided when payment is made for purposes of determining whether economic_performance has occurred since x reasonably expects to utilize the pre-paid postage within 3½ months of the date of payment plr-107580-06 x’s payments to its permit account create an intangible right to receive postal services in the future but x has represented that it will exhaust this benefit within 3½ months of the date of payment and will therefore not be required to capitalize the payment under the 12-month exception contained in sec_1_263_a_-4 most of x’s mailings are conducted on a shared basis and x makes payments to its permit account with the usps based on its anticipated postage usage for both shared and solo mailings however since x bills for solo mailings net of postage it has asked that we rule that its pre-payments for postage that are consumed by the solo mailings are also deductible rather than advances on behalf of the client to be deductible the expense must be the taxpayer’s if the taxpayer is entitled to reimbursement from another party the expense is not the taxpayer’s 61_f2d_950 2d cir aff'g 24_bta_518 710_f2d_1400 9th cir x points out that it does not incur postage expenses on behalf of its solo mailings clients but rather on its own behalf x pre-pays postage based on its planned usage for all mailings for the next few months pre-payments are not made with respect to specific clients’ mailings at the time that it pre-pays for its postage x does not have a fixed_right to reimbursement see baloian co v commissioner 68_tc_620 no deduction for expense for which taxpayer has fixed_right to reimbursement the right to bill a solo mailing client for postage will not arise until x applies a portion of its pre-paid postage to the solo client’s mailing also it seems evident that the portion of the pre-paid account consumed by solo mailings would be depleted within a relatively short_period by shared mailings were it not consumed by the solo mailings therefore because a fixed_right of reimbursement does not arise when the payments are made for the postage that is consumed by solo mailings the payments are not made with the right of reimbursement from and not in the nature of a loan to the solo mailing client ruling sec_1 the amount of the payment for usps postage made by x prior to the end of its fiscal_year for shared distribution services and reasonably to be used by x in the 3½ months following the date of payment falls within the provisions of sec_1 a - f and a i and d ii and is hence deductible by x for its year fiscal_year plr-107580-06 the amount of the payment for usps postage made by x prior to the end of its fiscal_year for solo distribution services and reasonably to be used by x in the 3½ months following the date of payment falls within the provisions of sec_1_263_a_-4 and sec_1_461-1 and sec_1_461-4 and is hence deductible by x for its year fiscal_year except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter corollary to the treatment of pre-paid postage applied to solo mailings described in this ruling x must include the postage billed to its solo mailing clients in gross_income this ruling does not provide consent to make a change in method_of_accounting this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely thomas a luxner branch chief branch income_tax accounting cc district_director lm ctm -------------------------------------------------
